                Case 17-51882-CSS          Doc 385   Filed 09/18/20    Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

In re                                            Chapter 11

PARAGON OFFSHORE PLC, et al.,                    Case No. 16-10386 (CSS)

                             Debtors.            (Jointly Administered)

PARAGON LITIGATION TRUST,

                             Plaintiff,

v.                                               Adv. Proc. No. 17-51882 (CSS)

NOBLE CORPORATION PLC, NOBLE
CORPORATION HOLDINGS LTD, NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG)         Ref. Adv. Docket Nos. 292, 374
S.à.r.l., NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG
NHIL) S.à.r.l., NOBLE FDR HOLDINGS
LIMITED, NOBLE HOLDING
INTERNATIONAL LIMITED, NOBLE
HOLDING (U.S.) LLC, NOBLE
INTERNATIONAL FINANCE COMPANY,
MICHAEL A. CAWLEY, JULIE H.
EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN,
MARY P. RICCIARDELLO, JULIE J.
ROBERTSON, AND DAVID W.
WILLIAMS,

                             Defendants.


                                 ORDER AMENDING CERTAIN
                             DEADLINES IN THE SCHEDULING ORDER

        Upon the representations made by the parties during the September 3, 2020 status

conference and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

        1.       The deadlines in the Order Granting the Parties’ Request to Amend Certain

Deadlines in the Scheduling Order [Docket No. 374] are amended as follows:


DOCS_DE:230708.1 69038/001
                Case 17-51882-CSS        Doc 385     Filed 09/18/20    Page 2 of 2


                  Event                        Prior Deadline             Amended Deadline
     Joint Pre-Trial Memorandum                August 27, 2020              October 14, 2020
           Pretrial Conference                September 1, 2020             October 21, 2020
Oral Argument on Motions in Limine            September 9, 2020             October 28, 2020
[Docket Nos. 300, 305, 308, 311, and
               314]
               Trial Briefs                    August 28, 2020             November 6, 2020


        2.       Trial will begin on November 30, 2020 and will continue from Monday through

Thursday through December 17, 2020. To the extent trial is not completed by December 17,

2020, it will resume in January 2021.

        3.       Other than the deadlines changed herein, the terms of the scheduling order remain

unchanged by this amended order.




         Dated: September 18th, 2020                 CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
                                                 2

DOCS_DE:230708.1 69038/001
